Title: Thomas Jefferson to Virginia Delegates, 8 March 1781
From: Jefferson, Thomas
To: Virginia Delegates


Gentlemen
In Council March 8th. 1781
The inclosed papers so fully explain themselves, that I need say nothing more to apprize you of the Subject. Should the Governor of Maryland and President of Maryland not close with my third proposition you are hereby authorized to treat with the Delegates of those two States or any other Person appointed by the States and to settle the best method of availing the Southern Army of their Supplies. The proposition from Govr Lee nor any thing like it can possibly be admitted on our part. I have the Honor to be with great respect & esteem
Your &c
T. J.
